         Case 2:14-cv-02055-BMS Document 59 Filed 10/07/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 AZIZ SALAAM

               Plaintiff,                             Case No.: 2:14-cv-02055-WD

               v.
                                                      WITHDRAWAL OF COUNSEL
 CITY OF PHILADELPHIA; P/O TRAVIS
 WOLFE and P/O BARRY DELAGOL,                         Filed Electronically
 individually and in their official capacity as
 Police Officers for the City of Philadelphia,

                Defendants.



                    NOTICE OF WITHDRAWAL OF COUNSEL OF RECORD

       Kindly withdraw the appearance of James T. Smith, Esquire, on behalf of Plaintiff, Aziz

Salaam, in the above-captioned matter. James T. Smith was pro bono counsel for plaintiff in this

matter, which is now dismissed, and will not be representing plaintiff in his appeal.




Dated: October 7, 2019                            Respectfully,

                                                  /s/ James T. Smith
                                                  James T. Smith (I.D. No. 39933)
                                                  BLANK ROME LLP
                                                  One Logan Square
                                                  130 North 18th Street
                                                  Philadelphia, PA 19103
                                                  Tel.: 215-569-5643
                                                  smith-jt@BlankRome.com
         Case 2:14-cv-02055-BMS Document 59 Filed 10/07/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on the date indicated below, I caused to be served a true and correct

copy of the foregoing Withdrawal of Counsel on the following via ECF:


                                      Nicholas Cummins
                         BENNETT BRICKLIN & SALTZBURG, LLP
                                  1601 Market St., 16th Floor
                                   Philadelphia, PA 19103
                                   Cummins@bbs-law.com
                            Attorney for Defendant, Barry Delagol


                                       Rebecca Prosper
                                 CITY OF PHILADELPHIA
                                   1515 Arch St., 14th Floor
                                   Philadelphia, PA 19102
                                 Rebecca.prosper@phila.gov
                             Attorney for Defendant, Travis Wolfe



                                                            /s/ James T. Smith
                                                            James T. Smith, Esq.

Dated: October 7, 2019




                                              -2-
